DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 10/3/21 has been entered. Claims 1-18 stand pending in this application.

Election/Restrictions
Claims 1-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/6/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: a tile alternative material comprising: a substrate defining a first surface and a second surface, wherein the first surface is opposite the second surface, and the second surface is configured to be secured to a support surface; an exterior layer coated on the first surface of the substrate; and a pattern element formed in the first surface of the substrate, wherein the pattern element is defined by one or more recessed portions disposed into the first surface of the substrate partially through the substrate where the substrate and exterior layer coated thereon are removed.

Winer (US 5937612), Stockton (US 9297167) and Wallner (US 2004/0126602) teach a tile material comprising a substrate (figure 1 #22) defining a first surface (20) and a second surface (24) opposite the first surface and the second surface is secured to a support surface (23). Winer further teaches that a protective coating (exterior layer) (25) is coated onto the first surface of the substrate. When the tiles are arranged (as seen in figures 1 and 5), the tiles form a pattern (pattern element) and the edges of the tiles touching would inherently be recessed since they are not a connected structure. It is noted that the entirety of the first surface is considered as one surface in Winer, not multiple individual section. Therefore when taken as a whole, there are recesses between portions of the first surface. The references do not teach a pattern element formed in the first surface of the substrate, wherein the pattern element is defined by .


Response to Arguments
Applicant’s arguments, see applicant’s arguments and remarks, filed 10/3/21, with respect to claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748